Citation Nr: 1215943	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (hereinafter diabetes). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1963 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine which, in pertinent part, granted service connection for diabetes and assigned an initial rating of 20 percent.  This claim is under the jurisdiction of the RO in Detroit, Michigan. 

The Board notes that the Veteran had also appealed denials of entitlement to service connection for cardiovascular disease and peripheral neuropathy of the bilateral upper extremities, as well as entitlement to a total disability rating based on individual unemployability (TDIU).  These claims were subsequently granted in rating decisions dated in July 2008 and January 2010.  The appellant has not appealed these decisions with regard to the degree of disability or effective date assigned.  Therefore, these claims are not before the Board.  Grantham v. Brown, 114 F.3d 1156,1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The Veteran had requested to testify at a hearing before the Board in his August 2008 substantive appeal (VA Form 9) but then withdrew this request in June 2010 via telephone, as memorialized in a Report of General Information form (VA 21-0820) signed by the Decision Review Officer (DRO) who contacted him.  Accordingly, the Board will proceed with appellate review.






FINDINGS OF FACT

1.  Prior to October 14, 2009, the Veteran's diabetes was productive of symptoms requiring the use of insulin more than once a day, oral medication, and a restricted diet, but did not require avoidance of strenuous occupational and recreational activities.

2.  As of October 14, 2009, the date of a VA examination showing increased severity, the Veteran's diabetes has required insulin more than once a day, oral medication, a restricted diet, and regulation of activities. 


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes prior to October 14, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code (DC) 7913 (2011).

2.  The criteria for a rating of 40 percent, but no higher, for diabetes as of October 14, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code (DC) 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

This appeal stems from a granted claim of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements in initial rating cases.  See id. at 486; Quartuccio, 16 Vet. App. at 187.  However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Here, prior to the initial rating decision in this matter, a March 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.  Moreover, as the Veteran's service connection claim for diabetes has been granted, further notice under the VCAA is not required.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, appropriate VA diabetes examinations were performed in May 2007, September 2008, and October 2009.  The Board finds that these examinations are adequate for rating purposes, as the examiners reviewed the claims file, examined the Veteran, and described the Veteran's diabetes and resulting impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his diabetes since he was last examined in October 2009.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that he is entitled to an initial disability rating in excess of 20 percent for his service-connected diabetes.  For the reasons that follow, the Board concludes that the criteria for a rating in excess of 20 percent prior to October 14, 2009 for the Veteran's diabetes have not been met.  However, the criteria for a rating of 40 percent, but no higher, as of October 14, 2009 have been satisfied. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's diabetes mellitus is currently assigned a 20 percent disability rating under 38 C.F.R. § 4.119, DC 7913 (2011).  Under DC 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  Id.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).  

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted. 

Turning to the evidence of record, an October 2006 letter from the Veteran's private treating physician, Dr. M.M., states that the Veteran was diagnosed with diabetes in 1988 and had been treated by Dr. M.M. for this condition since 1998.  The letter further states that the Veteran's diabetes had required insulin over the past three years, and that every three months the Veteran saw Dr. M.M. to go over his blood sugar levels, laboratory tests, and insulin dosages. 

The May 2007 VA examination report reflects that the Veteran took insulin more than once a day as well as oral medications, and was restricted in his diet.  He was not restricted in his ability to perform strenuous activities due to his diabetes.  He reported that his blood sugars had run between 70 and 160 mg/dl in the past two weeks.  He denied side effects from his medications.  The Veteran's diabetes was considered stable.  There was also no history of hospitalization or surgery associated with diabetes. 

At the September 2008 VA examination, when asked how his diabetes affected his daily life, the Veteran responded that he had to measure his blood sugar twice daily and eat something when his blood sugar was low.  His diabetes had been stable since onset and required both insulin, twice daily, and oral medication, as well as a restricted diet.  He denied side effects from the medication.  The Veteran was not restricted in his ability to perform strenuous activities due to his diabetes. 

An April 2009 letter from a private treating physician, Dr. C.G.A., reflects that the Veteran had been under his care since 2008.  The letter states that the Veteran was disabled on the basis of heart disease and extensive peripheral neuropathy, both of which were related to his underlying diabetes.  The physician opined that the Veteran was totally and permanently disabled on the basis of cardiac disease, neuropathy, and diabetes.

The October 2009 VA examination report reflects that the Veteran's diabetes had become progressively worse since its onset.  It required insulin more than once a day and oral medication, as well as a restricted diet.  The Veteran reported being hospitalized once at a private facility for high blood sugar, but could not remember the date.  It was also noted he was restricted from "overdoing it" or "overexercising."  It was noted that the Veteran had worked as a crane operator and retired in 2000 due to retirement eligibility by virtue of age or duration of work.  The examiner opined that the Veteran's diabetes affected his occupational activities in that he would need to be able to monitor his blood sugars, use the bathroom facilities as needed, and need to stop for nutritious snacks.  Its affect on daily activities, including chores, exercise, sports, and feeding was considered mild.  The examiner found that the Veteran's diabetes had no affect on the Veteran's ability to engage in activities such as shopping, recreation, traveling, bathing, dressing, toileting, grooming, and driving.  The examiner further commented that the Veteran would need to be employed in a sedentary job rather than a job which required prolonged walking, standing, or climbing.  Safety sensitive positions such as working from heights should be avoided.  It was also advised that he avoid working in cold weather. 

In carefully reviewing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the criteria for a 40 percent rating have been met as of October 14, 2009.  In this regard, the VA examination performed on that day showed that the Veteran's diabetes had become progressively worse, and that regulation of activities was required in that he was restricted from "overdoing it" or overexercising," as found by the VA examiner.  Moreover, the examiner concluded that the Veteran would need to be employed in a sedentary job rather than a job which required prolonged walking, standing, or climbing, which further supports a finding that the Veteran has been restricted in strenuous occupational activities as of October 14, 2009.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that as of October 14, 2009, his diabetes has more closely approximated or met the criteria for a 40 percent rating under DC 7913.  See 38 C.F.R. § 4.119; see also 38 C.F.R. § 4.3.  

The preponderance of the evidence weighs against a finding that the criteria for a rating in excess of 40 percent as of October 14, 2009 have been satisfied.  In this regard, there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization per year or at least twice-a-month visits to a diabetic care provider, or evidence of progressive loss of weight and strength as a result of diabetes.  See id.  Accordingly, a rating in excess of 40 percent is not warranted as of October 14, 2009.  Rather, the Veteran's diabetes has more closely approximated the criteria for a 40 percent rating as of that date.  See id.

The Board finds that the Veteran's diabetes did not meet the criteria for a rating in excess of 20 percent prior to October 14, 2009.  In this regard, the May 2007 and September 2008 VA examination reports show that although the Veteran's diabetes required insulin twice a day as well as oral medication, it did not require regulation of activities, as required for a 40 percent rating under DC 7913.  See id.  There is no other competent evidence of record supporting entitlement to a 40 percent rating prior to October 14, 2009.  Thus, the Board finds that the Veteran's diabetes more closely approximated the criteria for a 20 percent rating prior to that date.  See id.

Because the criteria for a 40 percent rating are not met prior to October 14, 2009, an evaluation of 60 percent or 100 percent likewise may not be assigned for the Veteran's diabetes prior to October 14, 2009, as these evaluations also require, among other criteria, regulation of activities.  See id.  In this respect, the Court recently held that with regard to diabetes mellitus, "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [is] not met at any one level, the veteran [can] only be rated at the level that [does] not require the missing component."  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  Further, as noted above, there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization per year or at least twice-a-month visits to a diabetic care provider, or evidence of progressive loss of weight and strength as a result of diabetes.  Accordingly, a rating in excess of 20 percent is not warranted prior to October 14, 2009.  See 38 C.F.R. § 4.119, DC 7913.

The Board has considered the Veteran's contention that his diabetes was more disabling than contemplated by the 20 percent rating assigned prior to October 14, 2009.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true severity of his diabetes, as reflected in the VA examination reports.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to perform an accurate clinical assessment as to the degree of impairment associated with the Veteran's disability.  For these reasons, greater evidentiary weight is placed on the findings in the VA examination reports than the Veteran's lay statements. 

As noted above, complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).  In this case, service connection has recently been established for coronary artery disease, diabetic renal disease, erectile dysfunction, and peripheral neuropathy of the bilateral upper and lower extremities as complications of the Veteran's diabetes.  Service connection for hypertension as secondary to diabetes was denied in a July 2008 rating decision.  The Veteran has not appealed these rating decisions.  There is no evidence of any other complications of diabetes, to include diabetic retinopathy.  While private treatment records dated in February 2002 show a diagnosis of a retinal hole due to acute posterior vitreous detachment (PVD), there is no indication that this condition is related to the Veteran's diabetes.  As such, the Board finds that the evaluation of the Veteran's diabetes does not raise the issue of separation ratings for complications of this disability. 

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 20 percent prior to October 14, 2009, or in excess of 40 percent as of October 14, 2009 for his diabetes.  Thus, further staging of the evaluations assigned his diabetes during the pendency of this claim is not appropriate.  See Fenderson, 12 Vet. App. at 126. 

Entitlement to a TDIU based on the Veteran's service-connected disabilities was established in a January 2010 rating decision effective October 27, 2006, the date of the Veteran's claim for diabetes.  Accordingly, the Board finds that further consideration of the issue of entitlement to TDIU is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340, 4.16 (2011).  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected diabetes is contemplated and reasonably described by the rating criteria, which is based on such factors as restriction in diet, insulin intake, and the need for oral medication, all of which apply to the Veteran.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  In this regard, complications of the Veteran's diabetes such as diabetic renal disease have been separately compensated.  Moreover, there are no findings in the treatment records by medical professionals that the Veteran's diabetes presents an unusual disability picture.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's diabetes presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that a rating of 40 percent, but no higher, is warranted as of October 14, 2009 for the Veteran's diabetes under the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.  However, the preponderance of the evidence is against a rating in excess of 20 percent prior to October 14, 2009.  Therefore, the benefit-of-the-doubt rule does not apply to this period, and entitlement to a rating in excess of 20 percent for diabetes prior to October 14, 2009 is denied.  


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II prior to October 14, 2009 is denied. 

Entitlement to an initial rating of 40 percent for diabetes mellitus, type II as of October 14, 2009 is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


